1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   ROSENDO SOTO VALENZUELA,              CASE NO. EDCV 18-1303 SS

12                    Plaintiff,

13        v.                               MEMORANDUM DECISION AND ORDER

14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                    Defendant.

17

18                                       I.

19                                  INTRODUCTION

20
21        Rosendo   Soto    Valenzuela   (“Plaintiff”)     brings   this   action

22   seeking to overturn the decision of the Acting Commissioner of

23   Social    Security   (the   “Commissioner”    or   “Agency”)   denying   his

24   application for Disability Insurance Benefits (“DIB”). The parties

25   consented pursuant to 28 U.S.C. § 636(c) to the jurisdiction of

26   the undersigned United States Magistrate Judge.           (Dkt. Nos. 11-
27   13). For the reasons stated below, the decision of the Commissioner

28
1    is REVERSED, and this case is REMANDED for further administrative

2    proceedings consistent with this decision.

3

4                                                   II.

5                   THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

6

7           To    qualify      for        disability           benefits,     a    claimant        must

8    demonstrate a medically determinable physical or mental impairment

9    that prevents the claimant from engaging in substantial gainful

10   activity and that is expected to result in death or to last for a

11   continuous period of at least twelve months.                           Reddick v. Chater,

12   157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)).

13   The impairment must render the claimant incapable of performing

14   work    previously        performed       or        any    other   substantial            gainful

15   employment that exists in the national economy.                         Tackett v. Apfel,

16   180    F.3d    1094,          1098    (9th     Cir.        1999)      (citing        42   U.S.C.

17   § 423(d)(2)(A)).

18

19          To    decide      if     a    claimant        is    entitled     to    benefits,       an

20   Administrative Law Judge (“ALJ”) conducts a five-step inquiry.                                 20
21   C.F.R. §§ 404.1520, 416.920.                 The steps are:

22

23          (1)    Is the claimant presently engaged in substantial gainful

24                 activity?        If so, the claimant is found not disabled.                      If

25                 not, proceed to step two.

26          (2)    Is   the    claimant’s         impairment        severe?          If    not,    the
27                 claimant is found not disabled.                   If so, proceed to step

28                 three.

                                                     2
1           (3)    Does the claimant’s impairment meet or equal one of the

2                  specific impairments described in 20 C.F.R. Part 404,

3                  Subpart P, Appendix 1?           If so, the claimant is found

4                  disabled.   If not, proceed to step four.

5           (4)    Is the claimant capable of performing his past work? If

6                  so, the claimant is found not disabled.               If not, proceed

7                  to step five.

8           (5)    Is the claimant able to do any other work?                  If not, the

9                  claimant is found disabled.        If so, the claimant is found

10                 not disabled.

11

12   Tackett, 180 F.3d at 1098-99; see also Bustamante v. Massanari,

13   262 F.3d 949, 953-54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520(b)-

14   (g)(1), 416.920(b)-(g)(1).

15

16          The claimant has the burden of proof at steps one through four

17   and   the    Commissioner     has   the    burden     of   proof    at    step   five.

18   Bustamante, 262 F.3d at 953-54.                Additionally, the ALJ has an

19   affirmative duty to assist the claimant in developing the record

20   at every step of the inquiry.             Id. at 954.      If, at step four, the
21   claimant meets his or her burden of establishing an inability to

22   perform past work, the Commissioner must show that the claimant

23   can perform some other work that exists in “significant numbers”

24   in    the    national   economy,    taking     into    account      the    claimant’s

25   residual functional capacity (“RFC”), age, education, and work

26   experience.      Tackett, 180 F.3d at 1098, 1100; Reddick, 157 F.3d at
27   721; 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).                   The Commissioner

28   may do so by the testimony of a vocational expert (“VE”) or by

                                                3
1    reference to the Medical-Vocational Guidelines appearing in 20

2    C.F.R. Part 404, Subpart P, Appendix 2 (commonly known as “the

3    grids”).   Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001).

4    When a claimant has both exertional (strength-related) and non-

5    exertional limitations, the grids are inapplicable and the ALJ must

6    take the testimony of a VE.    Moore v. Apfel, 216 F.3d 864, 869 (9th

7    Cir. 2000) (citing Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir.

8    1988)).

9

10                                    III.

11                              THE ALJ’S DECISION

12

13        The ALJ employed the five-step sequential evaluation process

14   and concluded that Plaintiff was not disabled within the meaning

15   of the Social Security Act.      (AR 22-29).      At step one, the ALJ

16   found that Plaintiff has not engaged in substantial gainful since

17   October 14, 2013, the alleged onset date.        (AR 24).   At step two,

18   the ALJ found that Plaintiff’s mild lumbar spondylosis with lumbago

19   and mild degenerative joint disease of the left knee are severe

20   impairments.1   (AR 24).     At step three, the ALJ determined that
21   Plaintiff does not have an impairment or combination of impairments

22   that meet or medically equal the severity of any of the listings

23   enumerated in the regulations.     (AR 18-19).

24

25

26   1    The ALJ also found that Plaintiff’s medically determinable
     impairments of obstructive sleep apnea, hypertension, diabetes,
27   obesity, and Bell’s palsy do not limit Plaintiff more than
     minimally and are therefore nonsevere. (AR 24-25).
28

                                        4
1         The ALJ then assessed Plaintiff’s RFC and concluded that he

2    can perform the full range of medium work as defined in 20 C.F.R.

3    § 404.1567(c).2      (AR 25).     At step four, the ALJ found that

4    Plaintiff is capable of performing past relevant work as a truck

5    driver,    as   generally   performed    in   the   national   and   regional

6    economy.    (AR 29).   Accordingly, the ALJ found that Plaintiff was

7    not under a disability as defined in the Act from October 14, 2013,

8    through the date of the decision.        (AR 29).

9

10                                      IV.

11                               STANDARD OF REVIEW

12

13        Under 42 U.S.C. § 405(g), a district court may review the

14   Commissioner’s decision to deny benefits.            “[The] court may set

15   aside the Commissioner’s denial of benefits when the ALJ’s findings

16   are based on legal error or are not supported by substantial

17   evidence in the record as a whole.”       Aukland v. Massanari, 257 F.3d

18   1033, 1035 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1097); see

19   also Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing

20   Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989)).
21

22        “Substantial evidence is more than a scintilla, but less than

23   a preponderance.”      Reddick, 157 F.3d at 720 (citing Jamerson v.

24   Chater, 112 F.3d 1064, 1066 (9th Cir. 1997)).             It is “relevant

25

26   2    “Medium work involves lifting no more than 50 pounds at a time
     with frequent lifting or carrying of objects weighing up to 25
27   pounds. If someone can do medium work, we determine that he or
     she can also do sedentary and light work.” 20 C.F.R. § 404.1567(c).
28

                                         5
1    evidence which a reasonable person might accept as adequate to

2    support a conclusion.”     (Id.).      To determine whether substantial

3    evidence supports a finding, the court must “‘consider the record

4    as a whole, weighing both evidence that supports and evidence that

5    detracts from the [Commissioner’s] conclusion.’” Aukland, 257 F.3d

6    at 1035 (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

7    1993)).     If the evidence can reasonably support either affirming

8    or reversing that conclusion, the court may not substitute its

9    judgment for that of the Commissioner.        Reddick, 157 F.3d at 720-

10   21 (citing Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

11   1457 (9th Cir. 1995)).

12

13                                         V.

14                                  DISCUSSION

15

16        On June 4, 2014, Sohail K. Afra, M.D., performed a complete

17   internal medicine evaluation at the request of the Agency.               (AR

18   594-600).     Plaintiff, who Dr. Afra found to be a “reliable” and

19   “credible” historian (AR 594, 596), complained of pain in the mid

20   back, hips, lower back, buttocks, left shoulder, right elbow, and
21   both knees.    (AR 595).   His primary complaint was chronic severe

22   back pain, with occasional radiation to the lower extremities, and

23   knee pain bilaterally, more pronounced on the left.          (AR 595).

24

25        On   examination,   Dr.   Afra   found   reproducible   pain   in   the

26   shoulder, hip, and elbow joints with internal rotation of the
27   shoulder joints painful and decreased.         (AR 595, 597, 598).        In

28   the dorsolumbar region, moderate tenderness with pain was noted

                                           6
1    over the paraspinal areas, with flexion decreased to 40° (normal

2    is 0-90°), extension to 15° (0-25°), lateral bending to 20° (0-

3    25°), and rotation to 20°.            (0-30°).     (AR 597-98).    Dr. Afra noted

4    moderate-to-severe edema of the left knee with range of motion

5    painful     and    limited      to    110-120°    (0-150°),    with     significant

6    crepitus.       (AR 595, 598).        Because of the left knee pain, flexion

7    of the left hip was painful and decreased to 50° with knees straight

8    (0-70°).     (AR 598).         With knees flexed, flexion was painful and

9    reduced to 90° (0-100°), internal rotation “very painful” and

10   decreased to 35° (0-40°), and external rotation “very painful” and

11   reduced to 35° (0-50°).              (AR 598).     Plaintiff’s gait was within

12   normal limits but he had difficulty walking on toes or heels.                   (AR

13   599).

14

15        Dr. Afra assessed chronic low back pain, chronic knee pain

16   bilaterally,       with      objective     evidence     of    moderate-to-severe

17   swelling of the left knee with painful and limited range of motion

18   and associated muscular atrophy on the left calf, and mechanical-

19   type shoulder pain.          (AR 599).    Dr. Afra opined that Plaintiff was

20   limited    to     pushing,     pulling,   lifting     and    carrying    20   pounds
21   occasionally and 10 pounds frequently, and walking, sitting, or

22   standing six hours in an eight-hour day.               (AR 599-600).      Dr. Afra

23   limited    Plaintiff      to    occasional       bending,    kneeling,   stooping,

24   crawling, and crouching.             (AR 600).     He precluded Plaintiff from

25   walking on uneven terrain, climbing ladders, and working with

26   heights.    (AR 600).3       The state Agency consultants gave Dr. Afra’s
27
     3    If a person of Plaintiff’s age (he turned 50 on October 20,
28   2013), unable to communicate in English (an interpreter was used
                                                7
1    opinion “great weight” and concluded that Plaintiff was limited to

2    light work.     (AR 351-52, 360-62).

3

4          An ALJ must take into account all medical opinions of record.

5    20 C.F.R. §§ 404.1527(b), 416.927(b). The regulations “distinguish

6    among the opinions of three types of physicians: (1) those who

7    treat the claimant (treating physicians); (2) those who examine

8    but do not treat the claimant (examining physicians); and (3) those

9    who   neither    examine     nor   treat     the   claimant       (nonexamining

10   physicians).”    Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995),

11   as amended (Apr. 9, 1996).          “Generally, a treating physician’s

12   opinion carries more weight than an examining physician’s, and an

13   examining physician’s opinion carries more weight than a reviewing

14   [(nonexamining)] physician’s.”            Holohan v. Massanari, 246 F.3d

15   1195, 1202 (9th Cir. 2001); accord Garrison v. Colvin, 759 F.3d

16   995, 1012 (9th Cir. 2014).         “The weight afforded a non-examining

17   physician’s testimony depends ‘on the degree to which they provide

18   supporting explanations for their opinions.’”            Ryan v. Comm’r of

19   Soc. Sec., 528 F.3d 1194, 1201 (9th Cir. 2008) (quoting 20 C.F.R.

20   § 404.1527(d)(3)).
21

22         “To   reject   an    uncontradicted    opinion    of    a    treating   or

23   examining doctor, an ALJ must state clear and convincing reasons

24   that are supported by substantial evidence.”           Bayliss v. Barnhart,

25

26   at the hearing and at Dr. Afra’s examination), and with unskilled
     past relevant work and no transferable skills (AR 342) was limited
27   to light work as Dr. Afra’s opinion indicates, he would be found
     disabled. See grids Rule 202.09.
28

                                           8
1    427 F.3d 1211, 1216 (9th Cir. 2005).            “If a treating or examining

2    doctor’s opinion is contradicted by another doctor’s opinion, an

3    ALJ may only reject it by providing specific and legitimate reasons

4    that    are   supported    by    substantial    evidence.”     Id.;       see   also

5    Reddick, 157 F.3d at 725 (the “reasons for rejecting a treating

6    doctor’s credible opinion on disability are comparable to those

7    required for rejecting a treating doctor’s medical opinion.”).

8    “The ALJ can meet this burden by setting out a detailed and thorough

9    summary of the facts and conflicting clinical evidence, stating

10   his interpretation thereof, and making findings.”                    Trevizo v.

11   Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citation omitted).

12   “When an examining physician relies on the same clinical findings

13   as a treating physician, but differs only in his or her conclusions,

14   the conclusions of the examining physician are not ‘substantial

15   evidence.’”     Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007).

16

17          The ALJ gave Dr. Afra’s opinion “little weight.”                   (AR 27).

18   He found the opinion to be “inconsistent with the mild and minimal

19   degenerative changes revealed in imaging studies, and with the

20   normal strength, reflexes, gait, coordination, and range of motion
21   [Plaintiff]     exhibited       in   physical      examinations.”         (AR   27)

22   (citations omitted).4           Dr. Afra’s opinion was contradicted by the

23   opinion of Herman R. Schoene, M.D., who conducted an orthopedic

24   evaluation in October 2016 (AR 769-73).                As Dr. Afra’s opinion

25   was    contradicted   by   a     later   medical    evaluation,     the   ALJ   was

26
     4    The ALJ similarly rejected the opinions expressed by the state
27   Agency consultants, who had given Dr. Afra’s opinion “great
     weight.” (AR 27).
28

                                              9
1    required to give specific and legitimate reasons that are supported

2    by substantial evidence in the record for rejecting Dr. Afra’s

3    opinion.    See Lester, 81 F.3d at 830–31 (“the opinion of an

4    examining doctor, even if contradicted by another doctor, can only

5    be rejected for specific and legitimate reasons that are supported

6    by substantial evidence in the record”).         The ALJ’s rejection of

7    Dr. Afra’s opinion does not satisfy these standards.

8

9         First, Dr. Afra’s opinion is supported by his own objective

10   examinations.     In evaluating a consultative examiner’s opinion,

11   the ALJ must consider the extent to which the opinion is supported

12   by clinical and diagnostic examinations in determining the weight

13   to give the opinion.     Revels v. Berryhill, 874 F.3d 648, 654 (9th

14   Cir. 2017); 20 C.F.R. §§ 404.1527(c)(2)–(6), 416.927(c)(2)-(6).

15   While the ALJ summarized some of Dr. Afra’s clinical conclusions

16   (AR 27), the ALJ failed to acknowledge that Plaintiff had painful

17   and limited range of motion in his shoulders, elbows, hips, knees,

18   and lumbar spine (AR 597-98).       “[A]n ALJ may not pick and choose

19   evidence   unfavorable   to   the   claimant   while   ignoring    evidence

20   favorable to the claimant.”     Cox v. Colvin, 639 F. App’x 476, 477
21   (9th Cir. 2016) (citing Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th

22   Cir. 2014)).    Plaintiff’s reduced range of motion in both his upper

23   and lower body accompanied with significant pain is consistent with

24   being physically limited to light work, as Dr. Afra (and the state

25   Agency physicians) opined.

26
27        Second, the imaging studies cited by the ALJ were neither

28   “mild” nor indicated “minimal” degenerative changes.              X-rays of

                                         10
1    Plaintiff’s right knee in October 2015 indicated moderate knee

2    joint effusion.       (AR 583-84).       Further, while x-rays of Plaintiff’s

3    cervical and thoracic spine indicated “degenerative changes,” they

4    did not indicate whether the changes were mild, moderate, or

5    severe.      (AR 583).   Indeed, the ALJ is not qualified to make such

6    a   medical    assessment    on    his    own.     The     ALJ’s   lay     opinion    of

7    Plaintiff’s medical condition cannot provide the medical evidence

8    needed to support the ALJ’s RFC determination.                     See Tackett, 180

9    F.3d at 1102-03 (there was no medical evidence to support the ALJ’s

10   determination); Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir.

11   1975) (an ALJ is forbidden from making his or her own medical

12   assessment     beyond    that     demonstrated     by     the   record);    Rohan     v.

13   Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must not succumb

14   to the temptation to play doctor and make their own independent

15   medical findings”).        Similarly, while a May 2014 MRI of Plaintiff’s

16   lumbar spine found mild discogenic spondylosis at L4-L5 and L5-S1

17   and   mild    facet   arthrosis     at    L5-S1,    the    same    study    indicated

18   moderate facet arthrosis at L4-l5.               (AR 728; see id. 61-62).            The

19   ALJ appears to have substituted his own judgment for that of Dr.

20   Afra’s and failed to give specific and legitimate reasons for doing
21   so.   The MRI study also found effacements and encroachment of the

22   nerve roots, without indicating whether they were mild, moderate

23   or severe.     (AR 728).    An August 2016 x-ray of Plaintiff’s thoracic

24   spine indicated “moderate degenerative changes at all thoracic

25   levels with marginal spur formation present.”                   (AR 796) (emphasis

26
27

28

                                               11
1    added).     Thus, imaging studies indicated more than “mild and

2    minimal” findings and were consistent with Dr. Afra’s opinion.5

3

4          Finally, the physical examinations cited by the decision below

5    were consistent with some of Dr. Afra’s findings.           In March 2015,

6    Plaintiff exhibited reduced dorsolumbar range of motion similar to

7    Dr. Afra’s assessment.     (Compare AR 597-98, with id. 751).         While

8    Dr. Schoene came to a different conclusion as to Plaintiff’s

9    functional abilities, he too found that Plaintiff had limited range

10   of motion in his lumbar spine: lateral flexion limited to 15/25°

11   bilaterally, extension to 10/25°, and forward flexion to 45/90°.

12   (AR 771).     Further, while physical examinations in October and

13   December 2016 found full range of motion in Plaintiff’s neck, the

14   examinations did not assess the range of motion in Plaintiff’s

15   lumbar spine.    (AR 829, 835).

16

17         Defendant argues that in rejecting the opinions of Dr. Afra

18   and   the   Agency   consultants,   the    ALJ   properly   relied   on   the

19   subsequent orthopedic consultative examination by Dr. Schoene.

20   (Dkt. No. 24 at 3-7). Dr. Schoene examined Plaintiff at the request
21   of the Agency on October 18, 2016.        (AR 769-73).   Dr. Schoene found

22
     5    Defendant emphasizes that the August 2016 x-ray indicated that
23   “the moderate changes in Plaintiff’s spine were ‘unremarkable for
     the patient’s age.’”      (Dkt. No. 4 at 5) (quoting AR 796).
24   Nevertheless, “unremarkable” degenerative narrowing of the
25   thoracic spine for an individual of age 52 does not contradict Dr.
     Afra’s clinical findings that Plaintiff had diminished range of
26   motion in his lumbar spine, hips, and knees. (AR 597-98). Indeed,
     while Dr. Afra did not explicitly test Plaintiff’s thoracic spine,
27   he found full range of motion in Plaintiff’s cervical spine. (AR
     597).
28

                                         12
1    full   range   of    motion    in    Plaintiff’s    neck,    shoulders,    elbows,

2    wrists,     hands,     hips,       ankles,    and   knees.        (AR     771-72).

3    Nevertheless, as noted above, Plaintiff displayed reduced range of

4    motion in his back that was consistent with Dr. Afra’s findings.

5    (Compare AR 771, with id. 597-98).                  Dr. Schoene opined that

6    Plaintiff can lift/carry 50 pounds occasionally and 25 pounds

7    frequently and can stand, walk, or sit six hours in an eight-hour

8    workday.    (AR 772).

9

10          The ALJ gave Dr. Schoene’s opinion “great weight,” finding it

11   consistent with the “normal” x-ray performed by Schoene, the “very

12   conservative”       course    of    treatment,   and   the   “normal”     physical

13   examinations.       (AR 28).       The ALJ’s assessment is not supported by

14   substantial evidence.          First, as discussed above, imaging studies

15   and physical examinations were not “normal.”                  While Dr. Schoene

16   indicated that he “obtained x-rays of the lumbosacral spine, and

17   these are normal” (AR 772), the x-ray results were not included in

18   the record.    Plaintiff objected to Dr. Schoene’s report, requesting

19   that the ALJ obtain a copy of the x-rays, if they in fact exist.

20   (AR 323-24).       The ALJ acknowledged the objection, stating he would
21   investigate and issue a ruling (AR 324), but the ALJ’s decision

22   was issued without the ALJ ruling on this particular issue. Further

23   calling into doubt the existence of the normal x-rays, just two

24   months prior to Dr. Schoene’s examination, x-rays of Plaintiff’s

25   lumbar     spine    indicated       hypertrophic    degenerative    changes     at

26   multiple lumbar levels and arthritic disease of facet joints at
27   all levels.         (AR 797).       Finally, the decision below erred in

28   concluding that Plaintiff’s care was conservative.                 Plaintiff was

                                              13
1    treated for his chronic back and joint pain with epidural steroid

2    injections and hydrocodone.6              (AR 732, 861).         The consistent use

3    of hydrocodone, a strong opioid medication, and epidural injections

4    cannot    fairly      be    described   as    “conservative”        treatment.      See

5    Lapeirre-Gutt v. Astrue, 382 F. App’x 662, 664 (9th Cir. 2010)

6    (treatment consisting of “copious” amounts of narcotics, occipital

7    nerve blocks, and trigger point injections not conservative);

8    Madrigal v. Berryhill, No. CV 17 0824, 2017 WL 5633028, at *6 (C.D.

9    Cal.   Nov.     21,    2017)    (“[P]laintiff       has   been   prescribed      strong

10   prescription pain medications, including the narcotic medication

11   Norco, has received spinal injections, and has been referred for a

12   lap band surgery consultation, treatment that is not necessarily

13   conservative.”).           Thus, the ALJ’s determination that Dr. Schoene’s

14   opinion    is    due    great    weight    is     not   supported    by   substantial

15   evidence.

16

17          In sum, the ALJ failed to provide specific and legitimate

18   reasons for rejecting Dr. Afra’s opinion.                 On remand, the ALJ shall

19   reevaluate the weight to be afforded Dr. Afra’s opinion.7

20
21

22

23   6    Hydrocodone is “an opioid used to treat severe pain of a
     prolonged duration.” <https://en.wikipedia.org/wiki/Hydrocodone>
24
     (last visited April 29, 2019).
25
     7    Plaintiff also argues that the ALJ erred in rejecting his
26   subjective symptoms.   (Dkt. No. 21 at 12-17).     However, it is
     unnecessary to reach Plaintiff’s arguments on this ground, as the
27   matter is remanded for the alternative reasons discussed at length
     in this Order.
28

                                                  14
1                                   VI.

2                               CONCLUSION

3

4         Accordingly, IT IS ORDERED that Judgment be entered REVERSING

5    the decision of the Commissioner and REMANDING this matter for

6    further proceedings consistent with this decision.    IT IS FURTHER

7    ORDERED that the Clerk of the Court serve copies of this Order and

8    the Judgment on counsel for both parties.

9

10   DATED:   May 1, 2019

11
                                                  /S/         __________
12                                        SUZANNE H. SEGAL
                                          UNITED STATES MAGISTRATE JUDGE
13

14   THIS DECISION IS NOT INTENDED FOR PUBLICATION          IN   WESTLAW,
     LEXIS/NEXIS OR ANY OTHER LEGAL DATABASE.
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                     15
